Citation Nr: 1545534	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-30 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition, claimed as chloracne, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) located in Atlanta, Georgia, which in pertinent part denied service connection for chloracne.

In December 2013 and January 2015, the Board remanded the issue for additional development.  The Board also recharacterized the issue on appeal as one for service connection for all potentially diagnosed skin problems, and not merely chloracne.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In January 2015, the Board remand directed the VA examiner to provide an opinion regarding the etiology of skin disorder, identified as chloracne, that specifically addressed the significance of lay reports of in-service treatment for skin problems as well the post-service August 1970 VA Form 10-7131 from the VA hospital in Atlanta dated asking the RO to rate the Veteran for a skin condition.  The Board also advised the examiner that the credibility of the Veteran's lay statements could not be refuted solely by the absence of corroborating medical evidence.  In a May 2015 VA opinion, however, the examiner failed to address the identified document and he provided an opinion that relied heavily on the absence of corroborating evidence.  The opinion is therefore not substantially compliant with the remand directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, an addendum medical statement should be obtained from the May 2015 VA examiner that addresses the August 1970 VA document as well as the Veteran's lay statement of in-service treatment and continuity of recurrent symptoms. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the May 2015 VA examiner, or another appropriate specialist if unavailable, to provide an addendum medical statement that addresses the etiology of the Veteran's diagnosed skin disorder. 

Following review of the claims folder, the examiner is asked to address whether it is at least as likely as not (probability of 50% or greater) that the Veteran's diagnosed skin disorder (identified as chloracne) is related to his period of military service, to include exposure to herbicides in Vietnam.

In providing a rational statement, the examiner should comment on the significance of the post-service VA Form 10-7131 from the VA hospital in Atlanta dated in August 1970 asking the RO to rate the Veteran for a skin condition.  Notably, this VA document provides clear evidence of skin problems within five months of separation from service.  

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  The examiner is further advised that the credibility of the Veteran's lay statements may not be refuted solely by the absence of corroborating medical evidence.

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal. If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




